70164: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-32346: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70164


Short Caption:FIRST TRANSIT, INC. VS. CHERNIKOFFCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A682726Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/18/2016 / Shirinian, AraSP Status:Completed


Oral Argument:07/06/2020 at 10:00 AMOral Argument Location:Carson City


Submission Date:07/06/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantFirst Transit, Inc.Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						LeAnn Sanders
							(Former)
						
							(Alverson Taylor & Sanders)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


AppellantJay FarralesJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						LeAnn Sanders
							(Former)
						
							(Alverson Taylor & Sanders)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentElaine ChernikoffCharles H. Allen
							(Charles Allen Law Firm)
						Alison M. Brasier
							(Hicks & Brasier, PLLC)
						Sean K. Claggett
							(Claggett & Sykes Law Firm)
						Benjamin P. Cloward
							(Richard Harris Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						


RespondentJack ChernikoffCharles H. Allen
							(Charles Allen Law Firm)
						Alison M. Brasier
							(Hicks & Brasier, PLLC)
						Sean K. Claggett
							(Claggett & Sykes Law Firm)
						Benjamin P. Cloward
							(Richard Harris Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


04/15/2016Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


04/15/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-11885




04/15/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-11887




04/18/2016Filing FeeFiling Fee Paid. $250.00 from Lewis Roca Rothgerber Christie.  Check No. 163687.


04/18/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.16-12021




04/29/2016TranscriptFiled Notice from Court Reporter. Maria Garibay stating that the requested transcripts were delivered.  Dates of transcripts: no dates listed.16-13417




05/09/2016Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Docketing Statement due: May 19, 2016.16-14317




05/09/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 12, 2016 at 10:00 a.m.16-14519




05/20/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-15903




08/15/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.16-25289




08/16/2016Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.16-25496




09/15/2016Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.16-28691




09/30/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/30/15, 08/02/16, 08/16/16. To Court Reporter: None listed.16-30494




11/08/2016Notice/IncomingFiled Notice of Appearance (Micah Echols as counsel for the Respondent).16-34888




11/15/2016MotionFiled Motion for Extension to File Opening Brief and Appendix.16-35459




11/15/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: December 14, 2016.16-35494




11/22/2016MotionFiled Court Reporter's Motion for Extension of Time to Prepare and File Transcripts.16-36387




12/15/2016MotionFiled Appellant's Motion to Stay Briefing Pending Resolution of Appellate Jurisdiction.16-38860




12/15/2016MotionFiled Court Reporter's Motion for Extension of Time to Prepare and File Transcripts.16-38963




03/08/2017Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 11 days from the date that appellants' response is served. Briefing is suspended.fn1[Appellants' motion to stay the briefing schedule is denied.] fn2[We grant court recorder Maria Garibay's motions for extensions of time to prepare transcripts, and we direct the clerk of this court to file the notice of delivery received on December 19, 2016.]17-07836




03/08/2017TranscriptFiled Notice from Court Reporter. Maria Garibay stating that the requested transcripts were delivered. Dates of transcripts: No dates listed.17-07884




03/27/2017Notice/IncomingFiled Substitution of Attorney (Benjamin P. Cloward, Esq. of the Richard Harris Law Firm in place and stead of Hicks & Brasier formerly known as Cloward Hicks & Brasier as counsel for Respondent's).17-10083




04/07/2017MotionFiled  Stipulation to Extend Time to Respond to Order to Show Cause.17-11674




05/08/2017MotionFiled Second Stipulation to Extend Time to Respond to Order to Show Cause.17-15250




05/30/2017Order/ProceduralFiled Order.  Appellants shall have until June 7, 2017, to file and serve the response to the order to show cause.17-17972




06/07/2017MotionFiled Appellant's Response to Order to Show Cause.17-18969




06/16/2017Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.17-19991




06/21/2017Order/ProceduralFiled Order Reinstating Briefing.  Opening Brief and Appendix due:  60 days.17-20491




08/22/2017MotionFiled Stipulation for Extension to File Opening Brief and Appendix.17-27999




09/05/2017Order/ProceduralFiled Order Approving Stipulation.  Opening Brief and Appendix due:  September 20, 2017.17-29701




09/21/2017MotionFiled Appellant's Unopposed Motion for Extension to File Opening Brief.17-31928




10/09/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief & Appendix due: October 20, 2017.17-34174




10/20/2017AppendixFiled Appendix to Opening Brief Volume I.17-36064




10/20/2017AppendixFiled Appendix to Opening Brief Volume II.17-36065




10/20/2017AppendixFiled Appendix to Opening Brief Volume III.17-36066




10/20/2017AppendixFiled Appendix to Opening Brief Volume IV.17-36067




10/20/2017AppendixFiled Appendix to Opening Brief Volume V.17-36068




10/20/2017AppendixFiled Appendix to Opening Brief Volume VI.17-36069




10/20/2017AppendixFiled Appendix to Opening Brief Volume VII.17-36070




10/20/2017AppendixFiled Appendix to Opening Brief Volume VIII.17-36071




10/20/2017AppendixFiled Appendix to Opening Brief Volume IX.17-36073




10/20/2017AppendixFiled Appendix to Opening Brief Volume X.17-36074




10/20/2017AppendixFiled Appendix to Opening Brief Volume XI.17-36076




10/23/2017MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.17-36136




10/24/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief due:  October 30, 2017.17-36467




10/31/2017MotionFiled Appellants' Motion to Exceed the Type-Volume Limitation for Opening Brief.17-37236




11/06/2017Order/ProceduralFiled Order Denying Motion.  Appellants have filed a motion for leave to file an opening brief in excess of the type-volume limitation.  The motion is denied.  The clerk of this court shall reject the proposed opening brief received via E-Flex on October 30, 2017.  Appellants shall have 15 days from the date of this order to file and serve a brief that complies with the applicable rules of appellate procedure17-37924




11/22/2017MotionFiled Appellants' Motion for Leave to File Disk as Part of Appellants' Appendix.17-40344




11/22/2017BriefFiled Appellant's Opening Brief.17-40354




12/12/2017Order/ProceduralFiled Order Denying Motion.  Appellants have filed a motion to submit a video CD identified as "trial exhibit A2" as volume 12 of their appendix.   We deny the motion, and direct the clerk of this court to return, unfiled, the supplemental appendix received on November 29, 2017.17-42808




12/15/2017MotionFiled Stipulation for Extension to File Answering Brief and Appendix.17-43324




12/15/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents' Answering Brief and Appendix due: January 22, 2018.17-43326




01/22/2018MotionFiled Respondent's Motion for Extension of Time to File Answering Brief and Appendix.18-02753




02/01/2018Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  February 21, 2018.18-04371




02/22/2018MotionFiled Respondent's Motion for Order Requiring Transmission of Physical Trial Exhibit from District Court.18-06888




02/22/2018MotionFiled Respondent's Motion for Extension of Time to File Answering Brief.18-06918




02/22/2018AppendixFiled Respondents' Appendix, Volume 1.18-06965




02/22/2018AppendixFiled Respondents' Appendix, Volume 2.18-06967




02/22/2018AppendixFiled Respondents' Appendix, Volume 3.18-06968




02/22/2018AppendixFiled Respondents' Appendix, Volume 4.18-06969




02/22/2018AppendixFiled Respondents' Appendix, Volume 5.18-06970




03/01/2018Order/ProceduralFiled Order Regarding Motions. The clerk of the district court shall have 20 days from the date of this order to transmit to clerk of this court trial Exhibit 2. Respondent's Answering Brief due: March 7, 2018.18-08119




03/06/2018Notice/IncomingFiled Appellant's Notice Removal From Service Lists (Leann Sanders).18-08822




03/08/2018BriefFiled Respondents' Answering Brief.18-09196




04/09/2018MotionFiled Stipulation for Extension to File Appellant's Reply Brief.18-13491




04/09/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: May 9, 2018.18-13496




05/10/2018MotionFiled Appellant's Unopposed Motion for Extension to File Reply Brief.18-17875




05/30/2018Order/ProceduralFiled Order Granting Motion. Appellant's Reply Brief due: June 8, 2018.18-20520




06/11/2018MotionFiled Respondent's Motion to Expedite Any Oral Argument Hearing and Decision.18-22077




06/11/2018BriefFiled Appellants' Reply Brief.18-22084




06/11/2018Case Status UpdateBriefing Completed/To Screening.


07/02/2018Order/ProceduralFiled Order Granting Motion. The court will expedite the resolution of this appeal to the extent permitted by its docket.18-25115




10/01/2018AppendixFiled Appendix to Opening Brief. (Supplement to Appendix Volume 7)18-38360




10/29/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-42257




10/30/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, December 3, 2018, at 2:30 p.m. for 30 minutes in Las Vegas.18-42446




11/15/2018Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)18-904327




12/03/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


08/01/2019Opinion/DispositionalFiled (VACATED PER ORDER FILED 3/6/20).  Filed Authored Opinion.  "Reversed and Remanded.  Before the Court En Banc.  Author:  Hardesty, J., Majority: Hardesty/Gibbons/Parraguirre.  Pickering, J., concurring.  Stiglich, J., with whom Cadish and Silver, JJ. agree, dissenting.  135 Nev. Adv. Opn. No. 32.  (SC)19-32346




08/09/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Petition for Rehearing due: September 3, 2019. (SC).19-33611




08/15/2019Notice/IncomingFiled Appellants' Bill of Costs. (SC).19-34457




08/28/2019MotionFiled Respondents' Motion for Extension of Time to File Petition for Rehearing. (SC)19-35923




08/29/2019Order/ProceduralFiled Order Granting Motion.  Respondents shall have until October 3, 2019, to file and serve a petition for rehearing.  If no petition for rehearing is filed within this time period, the clerk shall issue the remittitur forthwith.  (SC)19-36166




10/03/2019Post-Judgment PetitionFiled Respondents' Petition for Rehearing. (SC)19-41141




10/03/2019Filing FeeFiling fee paid. E-Payment $150.00 from Micah S. Echols. (SC)


10/10/2019Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Appellant's Answer due:  14 days.  (SC)19-41963




10/24/2019MotionFiled Appellants' Motion for Extension of Time to File Answer to Petition for Rehearing. (SC)19-44138




11/01/2019Order/ProceduralFiled Order Granting Motion. Appellants' Answer to the Petition for Rehearing due: November 25, 2019. (SC).19-44972




11/25/2019MotionFiled Appellant's Motion for Extension of Time to File Answer to Petition for Rehearing.  (SC)19-48229




11/26/2019Order/ProceduralFiled Order Granting Motion.  Appellants shall have until December 26, 2019, to file and serve the answer to the petition for rehearing.  (SC)19-48372




12/26/2019MotionFiled Appellant's Motion for Extension of Time to File Answer to Petition for Rehearing.  (SC)19-52177




12/27/2019Order/ProceduralFiled Order Granting Motion for Extension of Time.  Appellant's Answer to Petition for Rehearing due:  January 9, 2020.  (SC)19-52228




01/09/2020Post-Judgment PetitionFiled Appellants' Answer to Petition for Rehearing.  (SC)20-01198




01/14/2020Notice/IncomingFiled Notice of Change of Firm Affiliation (Micah Echols is now with the Law Firm of Claggett & Sykes). (SC).20-01871




03/06/2020Post-Judgment OrderFiled Order Granting Rehearing, Vacating Opinion, and Scheduling Oral Argument. "We therefore grant the petition and vacate our prior opinion. Oral argument is scheduled for April 1, 2020, at 1:30 p.m. in Las Vegas. Argument shall be limited to 30 minutes." En Banc. (SC)20-08976




03/11/2020Order/ProceduralFiled Notice Regarding Oral Argument. To minimize and allay concern about exposure to COVID-19, the Supreme Court may, on written request, permit lawyers to participate in oral argument by videoconference. For a request to be granted, the parties' internet capabilities must be compatible with those of the court. A written request for videoconference must be addressed to the Clerk of the Court and filed and served at least 3 business days before the date set for oral argument. (SC).20-09623




03/18/2020Order/ProceduralFiled Order. In keeping with public health precautions recommended in response to COVID-19 and the emergency declared by Governor Sisolak on March 15, 2020, the Nevada Supreme Court and Court of Appeals are postponing all oral arguments until further notice. This includes the arguments scheduled for March 20 and 24 and April 1 and 15. This also includes the public hearing scheduled for April 22 in ADKT 435 and ADKT 553. The court will examine the options for rescheduling or submitting those cases as circumstances develop. The Clerk of the Court is directed to file and serve copies of this order in all cases in which oral argument has been scheduled and to post it on the Court's webpage. (SC).20-10546




05/08/2020Order/ProceduralFiled Order Rescheduling Oral Argument. On March 6, 2020, this court entered an order scheduling oral argument in this matter for April 1, 2020, at 1:30 p.m.  Thereafter, argument was postponed due to the coronavirus pandemic.  Argument is rescheduled for July 6, 2020, at 10:00 a.m.  Argument shall be limited to 30 minutes.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument. (SC).20-17516




05/21/2020Notice/IncomingFiled Notice of Appearance. Sean K. Claggett for Respondents. (SC)20-19426




06/22/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-23083




07/06/2020Notice/IncomingFiled Notice of Appearance. Alison Brasier for Respondents. (SC)20-24665




07/06/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 70164. (SC)


09/11/2020Order/DispositionalFiled (VACATED PER ORDER FILED 11/20/20).  Filed Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." EN BANC. (SC)20-33470




09/28/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' petition for rehearing due: October 13, 2020. (SC)20-35605




10/01/2020MotionFiled Respondent's Motion to Terminate Appellate Proceedings and Issue the Remittitur Forthwith. (SC)20-36004




10/01/2020Order/ProceduralFiled Order. Alison Brasier of Hicks & Brasier, PLLC, filed  a notice of appearance as counsel for respondents. The clerk of this court shall add Ms. Brasier and the law firm of Hicks & Brasier to the docket in this appeal. (SC)20-36064




10/08/2020MotionFiled Appellant's Response to Motion Opposition to "Motion to Terminate Appellate Proceedings and Issue Remittitur Forthwith". (SC)20-37056




10/13/2020MotionFiled Appellant's Motion to Extend Time to File Petition for Rehearing. (SC)20-37645




10/26/2020Order/ProceduralFiled Order. Respondents filed a motion to terminate appellant proceedings and issue remittitur in this matter. Respondents' motion is denied. Appellant's motion for an extension of time to file a petition for rehearing is granted. Petition for rehearing due: October 27, 2020. (SC)20-39216




10/27/2020Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)20-39390




10/27/2020Filing FeeFiling fee paid. E-Payment $150.00 from Joel D. Henriod. (SC)


11/20/2020Post-Judgment OrderFiled Order Denying Rehearing.  We agree that the references to NRS 31.141 in the September 11, 2020, Order of Affirmance were in error and therefore vacate that order and issue the amended order filed herewith in its place.  "We therefore deny rehearing." NRAP 40(c).20-42482




11/23/2020Order/DispositionalFiled Amended Order Affirming and Directing Immediate Issuance of Remittitur.  "We affirm the district court's judgment."  We also direct the clerk of the court to immediately issue remittitur upon the filing of this order.  fn2[We vacate our September 11, 1010, order and issue this one in its place.  EN BANC  (SC)20-42595




11/23/2020Order/ProceduralFiled Order Denying Bill of Costs.  Since appellants are not the prevailing party in this appeal, they are not entitled to costs.  Appellant's bill of costs is denied.  (SC)20-42596




11/23/2020RemittiturIssued Remittitur.  (SC)20-42598




11/23/2020Case Status UpdateRemittitur Issued/Case Closed.  (SC)


12/18/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 1, 2020. (SC)20-42598





Combined Case View